         Case 1:19-cv-08345-MKV-DCF Document 132 Filed 03/27/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                        SOUTHTERN DISTRICT OF NEW YORK
______________________________________
SAMANTHA SIVA KUMARAN,                    )
THE A STAR GROUP, INC .                   ) Case No: 1:19-CV-08345–MKV-DCF
                         Plaintiffs,      )
                                          ) Judge: Hon Mary Kay Vyskocil
            -against-                     ) Magistrate Judge: Debra C. Freeman
                                          )
NORTHLAND ENERGY TRADING, LLC,            )
HEDGE SOLUTIONS, INC,                     )
RICHARD LARKIN,                           ) NOTICE OF APPEAL
DANIEL LOTHROP,                           )
DOMENIC BRAMANTE.                         )
                         Defendants,      )
__________________________________________)
                                         NOTICE OF APPEAL


       NOTICE IS HEREBY GIVEN THAT PLAINTIFF KUMARAN Pro-Se, hereby Appeals to
the United States Court of Appeals for the Second Circuit from the decision and order entered on
February 26, 2021 granting Defendants’ Motion To Dismiss the Amended Complaint and denying
Plaintiffs’ Motion for Preliminary Injunction as “moot” in its entirety. (the “February 26 Order”).
       The Appeal is taken from each and every part of the February 26 Order and Opinion and the
docket entered decision to “deny the Preliminary Injunction as moot.” (ECF124) Plaintiff expressly
appeals the ruling to deny even reviewing the Preliminary Injunction that was fully and extensively
briefed (with motion, opposition and reply). (ECF52, ECF54, ECF 114, ECF121) The February 26 Order
is also appealed in full as it is inconsistent with the Court’s prior rulings that granted Protective Orders
(ECF102, ECF85) on the same subject matter of trade secret terms and extensive briefing therein. This
decision is also manifestly unjust. The Appeal is also taken for an abuse of discretion in not granting
reasonable leave to amend the Complaint, which was explicitly requested in the opposition briefs.
                                                      Respectfully submitted,
                                                      //SSK//
                                                      Samantha Siva Kumaran
                                                      Individual Plaintiff (Pro-Se)
                                                      119 West 72nd Street #204,
                                                      New York, New York 10023
                                                      samantha@timetricsrisk.com
March 27, 2021                                        212-431-5098
